Citation Nr: 1216527	
Decision Date: 05/08/12    Archive Date: 05/16/12	

DOCKET NO.  06-19 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD) prior to August 2, 2008.

2.  Entitlement to a disability rating greater than 50 percent for PTSD beginning August 22, 2008.  

3.  Entitlement to a total rating based on unemployability due to the severity of service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1971.  His medals and badges include the Combat Infantryman Badge.  

A review of the record reveals that in a January 2006 rating decision, a 30 percent disability rating for the Veteran's PTSD was confirmed and continued.  A notice of disagreement was received in February 2006, a statement of the case was issued in April 2006, and a substantive appeal was received in June 2006.  Subsequently, by rating decision dated in February 2007, the RO awarded a temporary total rating based on hospitalization for his service-connected disability from September 11, 2006.  The prehospital rating of 30 percent was reestablished, effective November 1, 2006.  

By rating decision dated in October 2008, the disability rating for the PTSD was increased to 50 percent, effective August 22, 2008, the date of a VA psychiatric examination.  The Board notes that where a Veteran has filed a notice of disagreement as to the assignment of a disability evaluation, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the Veteran's PTSD increased rating claim, both prior to and subsequent to August 22, 2008, remains in appellate status.  

In an October 2009 decision, the Board denied the claim for the disability rating greater than 30 percent for the PTSD prior to August 22, 2008 (excluding the period from September 11, 2006 to November 1, 2006), and denied the appeal for a disability rating greater than 50 percent for the PTSD beginning August 22, 2008.  The Veteran then changed representation and he and his new representative appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum decision dated in October 2011, the October 2009 Board decision was vacated and the matter was remanded to the Board for further proceedings consistent with the Memorandum decision.  

The Board notes that the Veteran has also submitted evidence of unemployability.  A claim for a total rating based upon individual unemployability due to the severity of service-connected disability (TDIU) is a component of the Veteran's claim for a higher rating for his PTSD.  See Rice v. Shinseki, 2 Vet. App. 447 (2009).  (holding that a claim of entitlement to TDIU cannot be considered separate and apart from an increased rating claim.  Rather, a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability and when entitlement to TDIU is raised during the adjudicatory process of the underlying disability, it is part and parcel of the claim for benefits for the underlying disability.)

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record in this case indicates that the Veteran has asserted that he is unemployable by reason of his service-connected PTSD.  Thus, in light of Rice, the issue of TDIU has been raised.  However, such claim has not been developed or considered by the RO in the first instance.

In the October 2011 Memorandum decision the Court found that, at the time of the October 2009 Board decision the record clearly raised the issue of whether the Veteran's substance abuse was related to his service-connected PTSD, and thus, by not developing the issue of entitlement to service connection for substance abuse secondary to PTSD, the Board failed to address all relevant evidence.  Therefore, the claim was remanded to the Board for further development with respect to the issue of entitlement to service connection for poly-substance abuse secondary to service-connected PTSD.  

In a January 2012 communication, the Veteran's accredited representative referred to a 2005 examination report in which the physician opined that there was no connection between the Veteran's polysubstance abuse and his service-connected PTSD.  The representative argued the examiner's report does not support such a finding.  He stated that while the physician stated that the Veteran's increased symptoms were likely caused by substance abuse, he did not offer an opinion on whether the substance abuse itself was related to the PTSD.  The representative asked that the Veteran be scheduled for an examination to obtain an opinion as to whether he may be entitled to service connection for polysubstance abuse secondary to his service-connected PTSD.  The representative also asked for an examination to determine the extent and severity of the service-connected PTSD.  

The Board notes that it cannot consider the question of whether service connection for substance abuse is or is not warranted until the RO has adjudicated the question of entitlement to service connection for substance abuse.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (Two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be made until a decision on the other issue has been rendered).  See also Ephraim v. Brown, 5 Vet. App., 549, 550 (1993)) (inextricably intertwined claims should be remanded together).  

The Board agrees that a more current examination is in order, one that specifically addresses the TDIU and substance abuse issues intertwined with the claim for an increased rating for his service-connected PTSD.  The record reflects no medical evidence of record of any sort since early 2009.  See 38 C.F.R. §§ 3.326, 3.327 (2011).  Green v. Derwinski, 1 Vet. App., 121, 124 (1991).  

In view of the foregoing, the case is REMANDED for the following actions:  

1.  Issue a Veterans Claims Assistance Act of 2000 notice letter for the TDIU and substance abuse issues in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2011), and all applicable legal precedent.  The RO should take all necessary actions to develop and adjudicate the claims, as appropriate.

2.  The Veteran should be asked to provide information as to all health care providers, both VA and non-VA, he has seen in the past few years for his psychiatric symptomatology.  The RO should secure for the record copies of all pertinent medical records that have not yet been associated with the Veteran's claims files.  The Veteran himself should be asked to provide information as to any treatment or evaluation he has had for his PTSD in the past several years.  

3.  Then the RO should arrange for the Veteran to be afforded an examination by a physician with appropriate expertise in order to ascertain the current severity of his service-connected PTSD and any associated disorders.  The claims file must be made available to and reviewed by the examiner, and the examiner should indicate in the report that the file was reviewed.  

With respect to the TDIU claim, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on his or her review of the claims file, the examiner should provide an opinion as to the degree of impairment attributable to the Veteran's PTSD.  He or she should provide a Global Assessment of Functioning Score for the present time and the past to the extent possible.  The impact of the PTSD and the other service connected disorders on the Veteran's ability to work should be addressed  (The Board notes that in addition to PTSD, service connection is in effect for tinnitus, rated as 10 percent disabling, residuals of malaria, rated as noncompensably disabling, and bilateral hearing loss, also rated as noncompensably disabling).  

The examiner is also asked to address the question as to whether it is at least as likely as not that the Veteran's polysubstance abuse disorder is related in any way to his service-connected psychiatric disorder, to include by way of aggravation.  The examiner is advised that the term "as likely as not" does not mean within the realm of medical possibility.  It means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claims of TDIU and secondary service connection for substance abuse; less likely weighs against the claims.  

The examiner is requested to provide a rationale for any opinion provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

4.  The RO should undertake any additional development it determines to be warranted.  

5.  Thereafter, the RO should readjudicate the question of the Veteran's entitlement to a higher disability rating for his PTSD and adjudicate the issues of entitlement to TDIU and entitlement to service connection for substance abuse secondary to the Veteran's service-connected PTSD.  If the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to him and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  The Board notes that the duty to assist the Veteran is not a one-way street, or a blind alley, and the Veteran himself must be prepared to cooperate with VA's efforts.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Also, the Veteran is hereby advised that failure to report for any scheduled examination without good cause may result in a denial of his claim.  38 C.F.R. § 3.655 (2011).  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file copies of any notices of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



	                  _________________________________________________
	APRIL MADDOX
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



